                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

 BEDFORD, FREEMAN & WORTH PUBLISHING
 GROUP, LLC d/b/a MACMILLAN LEARNING,
 CENGAGE LEARNING, INC., ELSEVIER INC.,
 MCGRAW-HILL GLOBAL EDUCATION
 HOLDINGS, LLC, and PEARSON EDUCATION,                 Civil Action No. 19-cv-10524-LAK
 INC.,

                Plaintiffs,

        v.

 TRUNG KIEN NGUYEN, DUY ANH NGUYEN,
 DUONG THI BAY, XUAN CHINH NGUYEN,
 TUAN ANH NGUYEN, VINH NGOC NGUYEN,
 LE TRANG, VAN QUYNH PHAM, THI LIEN
 PHUONG NGUYEN, VAN TUAN DANG, HIEN
 VO VAN, QUANG NGUYEN, VU NGUYEN
 KHANG, GINGER BOTTORFF, SHERRY
 FLOYD, JESSICA GOLDBERG, MAXIM
 GUBCEAC, KELLI LANE, TRACEY LUM,
 RODNEY MOUZONE, ZAINEE JALLAL, BIN LI,
 PAN PAN CAO, MICHAEL MCEVILLEY, ION
 SOBOL, ANTHONY TORRESI, HASEEB
 ANJUM, WALESKA CAMACHO, ANJUM
 AKHTER, SUSAN RAGON, ALIFF SYUKRI
 HAMDAN, KIM HAI LONG, KHUYEN
 NGUYEN, ERIKA DEMETEROVA, ROSTISLAV
 ZHURAVSKIY, STEFAN DEMETER, SHAHBAZ
 HAIDER, VALENTINA RODRIGUEZ, and
 CHANTELLE MELENDEZ,

                Defendants.


                   PLAINTIFFS’ MOTION TO AMEND COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 15(a), Plaintiffs Bedford, Freeman & Worth

Publishing Group, LLC d/b/a Macmillan Learning, Cengage Learning, Inc., Elsevier Inc., McGraw
Hill LLC,1 and Pearson Education, Inc. (collectively, “Plaintiffs”), by and through their

undersigned counsel, hereby respectfully move the Court for leave to amend the Complaint. A

proposed First Amended Complaint is attached hereto as Exhibit 1. The proposed First Amended

Complaint identifies the true names of Defendants named as “Does” in the original Complaint and

supplements and clarifies certain factual allegations based on information that has been obtained

in discovery thus far. Pursuant to the applicable legal standard for motions to amend, as discussed

in the accompanying memorandum of law, good cause exists to amend the Complaint.


Dated:         May 21, 2020

                                                            Respectfully submitted,

                                                            By: /s/ Matthew I. Fleischman

                                                            Matthew J. Oppenheim
                                                            Michele H. Murphy (pro hac vice)
                                                            Matthew I. Fleischman
                                                            Vivian E. Kim

                                                            OPPENHEIM + ZEBRAK, LLP
                                                            4530 Wisconsin Ave, NW
                                                            Fifth Floor
                                                            Washington, D.C. 10016
                                                            (202) 480-2999
                                                            matt@oandzlaw.com
                                                            michele@oandzlaw.com
                                                            fleischman@oandzlaw.com
                                                            vivian@oandzlaw.com

                                                            Attorneys for Plaintiffs




1
 On January 1, 2020, McGraw Hill LLC became the successor in interest to McGraw-Hill Global
Education Holdings, LLC.


                                                2
